UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-2323



RICKY YUSUF ASYER,

                                                          Petitioner,

          versus


PETER D. KEISLER, Acting Attorney General,

                                                          Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A72-167-567)


Submitted:   September 5, 2007            Decided:   October 19, 2007


Before TRAXLER, KING, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Linda Hanten, HARRIGAN & HANTEN, PC, Washington, D.C., for
Petitioner. Peter D. Keisler, Assistant Attorney General, Cindy S.
Ferrier, Senior Litigation Counsel, Jamie M. Dowd, OFFICE OF
IMMIGRATION LITIGATION, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Ricky Yusuf Asyer, a native and citizen of Indonesia,

petitions for review of an order of the Board of Immigration

Appeals   denying    his    applications      for   asylum,   withholding   of

removal, and protection under the Convention Against Torture.

Asyer   asserts    that    he   established    changed   country   conditions

excusing the untimeliness of his asylum application.             We find that

we do not have jurisdiction to review that determination.              See 8

U.S.C. § 1158(a)(3) (2000); Almuhtaseb v. Gonzales, 453 F.3d 743,

746-48 (6th Cir. 2006).

           Asyer also challenges the finding that he failed to

qualify for withholding of removal. “To qualify for withholding of

removal, a petitioner must show that he faces a clear probability

of   persecution    because      of   his   race,   religion,   nationality,

membership in a particular social group, or political opinion.”

Rusu v. INS, 296 F.3d 316, 324 n.13 (4th Cir. 2002) (citing INS v.

Stevic, 467 U.S. 407, 430 (1984)). Having conducted our review, we

conclude that substantial evidence supports the finding that Asyer

did not establish eligibility for withholding of removal. Finally,

Asyer’s claim that he was denied due process at the removal hearing

because the Immigration Judge denied a continuance and proceeded

without an interpreter fails because he has not demonstrated that

he was prejudiced by the alleged violation.            See Rusu, 296 F.3d at

320-21.


                                      - 2 -
          We accordingly deny the petition for review. We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                   PETITION DENIED




                              - 3 -